290 F.2d 585
Paul J. KERN, Plaintiff-Appellant,v.A. J. HETTINGER, Jr., individually and as a Director of TheWestern Pacific Railroad Company, The Western PacificRailroad Company, 'Richard Rowe' fictitious, the real nameof the defendant or defendants being unknown to theplaintiff, said fictitious name being intended to designateany one or more persons who were Directors of the Defendant,The Western Pacific Railroad Company between the months ofJune and October 1957, Samuel P. Mason, The Chase ManhattanBank and the Chemical Corn Exchange Bank, Defendants-Appellees.
No. 321, Docket 26646.
United States Court of Appeals Second Circuit.
Argued April 21, 1961.Decided May 24, 1961.

Eleanor Jackson Piel, New York City (Donner, Kinoy, Perlin & Piel, New York City, of counsel), for plaintiff-appellant.
Royall, Koegel & Rogers, New York City (John F. Caskey, Herbert C. Earnshaw, Donald A. Krenz, New York City, of counsel), for respondent Hettinger.
Milbank, Tweed, Hope & Hadley, New York City (A. Donald MacKinnon, Arthur V. Savage, New York City, of counsel), for Chase Manhattan Bank and Chemical Corn Exchange Bank.
Before WATERMAN, MOORE and SMITH, Circuit Judges.
PER CURIAM.


1
When the within appeal was calendared for argument we examined the record filed by appellant.  It clearly appears from that record that the appeal is premature inasmuch as the complaint sets forth a single claim for relief against multiple party defendants and there has been no final determination below as to one of these defendants.


2
Appeal dismissed for lack of appellate jurisdiction.  Mull v. Ackerman, 2 Cir., 1960, 279 F.2d 25; Goldlawr, Inc. v. Heiman, 2 Cir., 1959, 273 F.2d 729.